Title: From George Washington to Thomas Mumford, 13 February 1776
From: Washington, George
To: Mumford, Thomas



Sir
Cambridge 13th Feby 1776

Colonel Fisher Gay of Farmington in Hartford County, has informed me, that Some powder was, by you imported, for the use of particular inland towns in the Colony of Connecticut, the great want we are in, of that necessary article, Obliges me to

Send Colonel Gay, to borrow, or purchass as much, as he Can possibly procure, I beg Sir that you will give him every Assistance in Your power, in negotiating this Important business—it will be of the utmost Service to the Cause of Liberty & America, & it will very Much oblige Sir Your Most H: St

Go: Washington

